Fill in this information to identify your case:

United States Bankruptcy Court for the:

NORTHERN DISTRICT OF CALIFORNIA

Case number (if known)                                                      Chapter      11
                                                                                                                              Check if this an
                                                                                                                              amended filing




Official Form 201
Voluntary Petition for Non-Individuals Filing for Bankruptcy                                                                                           04/20
If more space is needed, attach a separate sheet to this form. On the top of any additional pages, write the debtor's name and the case number (if
known). For more information, a separate document, Instructions for Bankruptcy Forms for Non-Individuals, is available.


1.   Debtor's name                Daniel T. Lee Dental Corporation

2.   All other names debtor
     used in the last 8 years
     Include any assumed          DBA Northern California Dental
     names, trade names and
     doing business as names

3.   Debtor's federal
     Employer Identification      XX-XXXXXXX
     Number (EIN)


4.   Debtor's address             Principal place of business                                     Mailing address, if different from principal place of
                                                                                                  business

                                  455 O'Connor Drive, Suite 320
                                  San Jose, CA 95128
                                  Number, Street, City, State & ZIP Code                          P.O. Box, Number, Street, City, State & ZIP Code

                                  Santa Clara                                                     Location of principal assets, if different from principal
                                  County                                                          place of business

                                                                                                  Number, Street, City, State & ZIP Code


5.   Debtor's website (URL)


6.   Type of debtor                   Corporation (including Limited Liability Company (LLC) and Limited Liability Partnership (LLP))
                                      Partnership (excluding LLP)
                                      Other. Specify:




              Case: 20-51022               Doc# 1       Filed: 07/08/20            Entered: 07/08/20 15:43:23                   Page 1 of 56
Official Form 201                          Voluntary Petition for Non-Individuals Filing for Bankruptcy                                              page 1
Debtor    Daniel T. Lee Dental Corporation                                                             Case number (if known)
          Name



7.   Describe debtor's business        A. Check one:
                                          Health Care Business (as defined in 11 U.S.C. § 101(27A))
                                          Single Asset Real Estate (as defined in 11 U.S.C. § 101(51B))
                                          Railroad (as defined in 11 U.S.C. § 101(44))
                                          Stockbroker (as defined in 11 U.S.C. § 101(53A))
                                          Commodity Broker (as defined in 11 U.S.C. § 101(6))
                                          Clearing Bank (as defined in 11 U.S.C. § 781(3))

                                          None of the above

                                       B. Check all that apply
                                          Tax-exempt entity (as described in 26 U.S.C. §501)
                                          Investment company, including hedge fund or pooled investment vehicle (as defined in 15 U.S.C. §80a-3)
                                          Investment advisor (as defined in 15 U.S.C. §80b-2(a)(11))

                                       C. NAICS (North American Industry Classification System) 4-digit code that best describes debtor.
                                          See http://www.uscourts.gov/four-digit-national-association-naics-codes.



8.   Under which chapter of the        Check one:
     Bankruptcy Code is the
                                          Chapter 7
     debtor filing?
                                          Chapter 9

     A debtor who is a “small             Chapter 11. Check all that apply:
     business debtor” must check
     the first sub-box. A debtor as                              The debtor is a small business debtor as defined in 11 U.S.C. § 101(51D), and its aggregate
     defined in § 1182(1) who                                    noncontingent liquidated debts (excluding debts owed to insiders or affiliates) are less than
     elects to proceed under                                     $2,725,625. If this sub-box is selected, attach the most recent balance sheet, statement of
     subchapter V of chapter 11                                  operations, cash-flow statement, and federal income tax return or if any of these documents do not
     (whether or not the debtor is a                             exist, follow the procedure in 11 U.S.C. § 1116(1)(B).
     “small business debtor”) must
     check the second sub-box.                                   The debtor is a debtor as defined in 11 U.S.C. § 1182(1), its aggregate noncontingent liquidated
                                                                 debts (excluding debts owed to insiders or affiliates) are less than $7,500,000, and it chooses to
                                                                 proceed under Subchapter V of Chapter 11. If this sub-box is selected, attach the most recent
                                                                 balance sheet, statement of operations, cash-flow statement, and federal income tax return, or if
                                                                 any of these documents do not exist, follow the procedure in 11 U.S.C. § 1116(1)(B).
                                                                 A plan is being filed with this petition.
                                                                 Acceptances of the plan were solicited prepetition from one or more classes of creditors, in
                                                                 accordance with 11 U.S.C. § 1126(b).
                                                                 The debtor is required to file periodic reports (for example, 10K and 10Q) with the Securities and
                                                                 Exchange Commission according to § 13 or 15(d) of the Securities Exchange Act of 1934. File the
                                                                 Attachment to Voluntary Petition for Non-Individuals Filing for Bankruptcy under Chapter 11
                                                                 (Official Form 201A) with this form.
                                                                 The debtor is a shell company as defined in the Securities Exchange Act of 1934 Rule 12b-2.
                                          Chapter 12

9.   Were prior bankruptcy                No.
     cases filed by or against
     the debtor within the last 8         Yes.
     years?
     If more than 2 cases, attach a
     separate list.                               District                                When                                  Case number
                                                  District                                When                                  Case number


10. Are any bankruptcy cases              No
    pending or being filed by a
    business partner or an                Yes.
    affiliate of the debtor?
     List all cases. If more than 1,
     attach a separate list                       Debtor                                                                    Relationship
                                                  District                                When                              Case number, if known

              Case: 20-51022                Doc# 1           Filed: 07/08/20           Entered: 07/08/20 15:43:23                       Page 2 of 56
Official Form 201                               Voluntary Petition for Non-Individuals Filing for Bankruptcy                                              page 2
Debtor   Daniel T. Lee Dental Corporation                                            Case number (if known)
         Name




             Case: 20-51022       Doc# 1        Filed: 07/08/20         Entered: 07/08/20 15:43:23            Page 3 of 56
Official Form 201                   Voluntary Petition for Non-Individuals Filing for Bankruptcy                             page 3
Debtor   Daniel T. Lee Dental Corporation                                                          Case number (if known)
         Name



11. Why is the case filed in    Check all that apply:
    this district?
                                         Debtor has had its domicile, principal place of business, or principal assets in this district for 180 days immediately
                                         preceding the date of this petition or for a longer part of such 180 days than in any other district.
                                         A bankruptcy case concerning debtor's affiliate, general partner, or partnership is pending in this district.

12. Does the debtor own or          No
    have possession of any
    real property or personal                Answer below for each property that needs immediate attention. Attach additional sheets if needed.
                                    Yes.
    property that needs
    immediate attention?                     Why does the property need immediate attention? (Check all that apply.)
                                                It poses or is alleged to pose a threat of imminent and identifiable hazard to public health or safety.
                                               What is the hazard?
                                                It needs to be physically secured or protected from the weather.
                                                It includes perishable goods or assets that could quickly deteriorate or lose value without attention (for example,
                                               livestock, seasonal goods, meat, dairy, produce, or securities-related assets or other options).
                                                Other
                                             Where is the property?
                                                                              Number, Street, City, State & ZIP Code
                                             Is the property insured?
                                                No
                                                Yes.    Insurance agency
                                                        Contact name
                                                        Phone



         Statistical and administrative information

13. Debtor's estimation of      .         Check one:
    available funds
                                             Funds will be available for distribution to unsecured creditors.
                                             After any administrative expenses are paid, no funds will be available to unsecured creditors.

14. Estimated number of             1-49                                             1,000-5,000                                 25,001-50,000
    creditors                                                                        5001-10,000                                 50,001-100,000
                                    50-99
                                    100-199                                          10,001-25,000                               More than100,000
                                    200-999

15. Estimated Assets                $0 - $50,000                                     $1,000,001 - $10 million                    $500,000,001 - $1 billion
                                    $50,001 - $100,000                               $10,000,001 - $50 million                   $1,000,000,001 - $10 billion
                                    $100,001 - $500,000                              $50,000,001 - $100 million                  $10,000,000,001 - $50 billion
                                    $500,001 - $1 million                            $100,000,001 - $500 million                 More than $50 billion


16. Estimated liabilities           $0 - $50,000                                     $1,000,001 - $10 million                    $500,000,001 - $1 billion
                                    $50,001 - $100,000                               $10,000,001 - $50 million                   $1,000,000,001 - $10 billion
                                    $100,001 - $500,000                              $50,000,001 - $100 million                  $10,000,000,001 - $50 billion
                                    $500,001 - $1 million                            $100,000,001 - $500 million                 More than $50 billion




             Case: 20-51022                Doc# 1        Filed: 07/08/20             Entered: 07/08/20 15:43:23                     Page 4 of 56
Official Form 201                           Voluntary Petition for Non-Individuals Filing for Bankruptcy                                                   page 4
Debtor    Daniel T. Lee Dental Corporation                                                         Case number (if known)
          Name



          Request for Relief, Declaration, and Signatures

WARNING -- Bankruptcy fraud is a serious crime. Making a false statement in connection with a bankruptcy case can result in fines up to $500,000 or
           imprisonment for up to 20 years, or both. 18 U.S.C. §§ 152, 1341, 1519, and 3571.

17. Declaration and signature
    of authorized                The debtor requests relief in accordance with the chapter of title 11, United States Code, specified in this petition.
    representative of debtor
                                 I have been authorized to file this petition on behalf of the debtor.

                                 I have examined the information in this petition and have a reasonable belief that the information is true and correct.

                                 I declare under penalty of perjury that the foregoing is true and correct.

                                 Executed on      July 8, 2020
                                                  MM / DD / YYYY


                             X   /s/ Daniel T. Lee                                                        Daniel T. Lee
                                 Signature of authorized representative of debtor                         Printed name

                                 Title   president




18. Signature of attorney    X   /s/ Stanley Zlotoff                                                       Date July 8, 2020
                                 Signature of attorney for debtor                                               MM / DD / YYYY

                                 Stanley Zlotoff
                                 Printed name

                                 Stanley A. Zlotoff
                                 Firm name

                                 300 South First Street
                                 Suite 215
                                 San Jose, CA 95113
                                 Number, Street, City, State & ZIP Code


                                 Contact phone     (408) 287-5087                Email address


                                 73283 CA
                                 Bar number and State




              Case: 20-51022             Doc# 1         Filed: 07/08/20             Entered: 07/08/20 15:43:23                    Page 5 of 56
Official Form 201                         Voluntary Petition for Non-Individuals Filing for Bankruptcy                                                     page 5
Case: 20-51022   Doc# 1   Filed: 07/08/20   Entered: 07/08/20 15:43:23   Page 6 of 56
Case: 20-51022   Doc# 1   Filed: 07/08/20   Entered: 07/08/20 15:43:23   Page 7 of 56
Case: 20-51022   Doc# 1   Filed: 07/08/20   Entered: 07/08/20 15:43:23   Page 8 of 56
Case: 20-51022   Doc# 1   Filed: 07/08/20   Entered: 07/08/20 15:43:23   Page 9 of 56
Case: 20-51022   Doc# 1   Filed: 07/08/20 Entered: 07/08/20 15:43:23   Page 10 of
                                        56
Case: 20-51022   Doc# 1   Filed: 07/08/20 Entered: 07/08/20 15:43:23   Page 11 of
                                        56
Case: 20-51022   Doc# 1   Filed: 07/08/20 Entered: 07/08/20 15:43:23   Page 12 of
                                        56
Case: 20-51022   Doc# 1   Filed: 07/08/20 Entered: 07/08/20 15:43:23   Page 13 of
                                        56
Case: 20-51022   Doc# 1   Filed: 07/08/20 Entered: 07/08/20 15:43:23   Page 14 of
                                        56
Case: 20-51022   Doc# 1   Filed: 07/08/20 Entered: 07/08/20 15:43:23   Page 15 of
                                        56
Case: 20-51022   Doc# 1   Filed: 07/08/20 Entered: 07/08/20 15:43:23   Page 16 of
                                        56
Case: 20-51022   Doc# 1   Filed: 07/08/20 Entered: 07/08/20 15:43:23   Page 17 of
                                        56
Case: 20-51022   Doc# 1   Filed: 07/08/20 Entered: 07/08/20 15:43:23   Page 18 of
                                        56
Case: 20-51022   Doc# 1   Filed: 07/08/20 Entered: 07/08/20 15:43:23   Page 19 of
                                        56
Case: 20-51022   Doc# 1   Filed: 07/08/20 Entered: 07/08/20 15:43:23   Page 20 of
                                        56
Case: 20-51022   Doc# 1   Filed: 07/08/20 Entered: 07/08/20 15:43:23   Page 21 of
                                        56
 Fill in this information to identify the case:

 Debtor name         Daniel T. Lee Dental Corporation

 United States Bankruptcy Court for the:            NORTHERN DISTRICT OF CALIFORNIA

 Case number (if known)
                                                                                                                                 Check if this is an
                                                                                                                                 amended filing



Official Form 202
Declaration Under Penalty of Perjury for Non-Individual Debtors                                                                                        12/15

An individual who is authorized to act on behalf of a non-individual debtor, such as a corporation or partnership, must sign and submit this
form for the schedules of assets and liabilities, any other document that requires a declaration that is not included in the document, and any
amendments of those documents. This form must state the individual’s position or relationship to the debtor, the identity of the document,
and the date. Bankruptcy Rules 1008 and 9011.

WARNING -- Bankruptcy fraud is a serious crime. Making a false statement, concealing property, or obtaining money or property by fraud in
connection with a bankruptcy case can result in fines up to $500,000 or imprisonment for up to 20 years, or both. 18 U.S.C. §§ 152, 1341,
1519, and 3571.



                Declaration and signature


       I am the president, another officer, or an authorized agent of the corporation; a member or an authorized agent of the partnership; or another
       individual serving as a representative of the debtor in this case.

       I have examined the information in the documents checked below and I have a reasonable belief that the information is true and correct:

                  Schedule A/B: Assets–Real and Personal Property (Official Form 206A/B)
                  Schedule D: Creditors Who Have Claims Secured by Property (Official Form 206D)
                  Schedule E/F: Creditors Who Have Unsecured Claims (Official Form 206E/F)
                  Schedule G: Executory Contracts and Unexpired Leases (Official Form 206G)
                  Schedule H: Codebtors (Official Form 206H)
                  Summary of Assets and Liabilities for Non-Individuals (Official Form 206Sum)
                  Amended Schedule
                  Chapter 11 or Chapter 9 Cases: List of Creditors Who Have the 20 Largest Unsecured Claims and Are Not Insiders (Official Form 204)
                  Other document that requires a declaration

       I declare under penalty of perjury that the foregoing is true and correct.

        Executed on          July 8, 2020                             X /s/ Daniel T. Lee
                                                                        Signature of individual signing on behalf of debtor

                                                                        Daniel T. Lee
                                                                        Printed name

                                                                        president
                                                                        Position or relationship to debtor




Official Form 202                                             Declaration Under Penalty of Perjury for Non-Individual Debtors
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                        Best Case Bankruptcy




              Case: 20-51022                    Doc# 1               Filed: 07/08/20 Entered: 07/08/20 15:43:23                 Page 22 of
                                                                                   56
 Fill in this information to identify the case:
 Debtor name Daniel T. Lee Dental Corporation
 United States Bankruptcy Court for the: NORTHERN DISTRICT OF                                                                                         Check if this is an
                                                CALIFORNIA
 Case number (if known):                                                                                                                              amended filing




Official Form 204
Chapter 11 or Chapter 9 Cases: List of Creditors Who Have the 20 Largest Unsecured Claims and
Are Not Insiders                                                                           12/15

A list of creditors holding the 20 largest unsecured claims must be filed in a Chapter 11 or Chapter 9 case. Include claims which the
debtor disputes. Do not include claims by any person or entity who is an insider, as defined in 11 U.S.C. § 101(31). Also, do not
include claims by secured creditors, unless the unsecured claim resulting from inadequate collateral value places the creditor
among the holders of the 20 largest unsecured claims.

 Name of creditor and      Name, telephone number Nature of claim                        Indicate if claim   Amount of claim
 complete mailing address, and email address of   (for example, trade                     is contingent,     If the claim is fully unsecured, fill in only unsecured claim amount. If
 including zip code        creditor contact       debts, bank loans,                     unliquidated, or    claim is partially secured, fill in total claim amount and deduction for
                                                  professional services,                     disputed        value of collateral or setoff to calculate unsecured claim.
                                                  and government                                             Total claim, if            Deduction for value        Unsecured claim
                                                  contracts)                                                 partially secured          of collateral or setoff
 Bank of America,                                                loan                                                                                                   $122,147.00
 N.A.
 FL9-600-02-26
 P.O. Box 45224
 Jacksonville, FL
 32232-5224
 Bank of the West                                                all assets             Disputed                    $840,000.00               $246,581.00               $593,419.00
 6455 S. Yosemite
 St., 9th Floor
 Greenwood Village,
 CO 80111
 BayAreaNewsGroup                                                advertisement                                                                                              $3,087.00
 P.O. Box 65230
 Colorado Springs,
 CO 80962-5230
 Change Health Care                                                                     Disputed                                                                            $1,081.64
 3055 Lebanon Pike,
 Suite 1000
 Nashville, TN 37214
 Chase                                                           credit card                                                                                                $7,000.00
 P.O. Box 15298
 Wilmington, DE
 19850-5298
 CMS                                                             Medicare                                                                                               $147,416.00
 Noidian Healthcare                                              overpayments
 Solutions, LLC
 900 42nd Street
 South
 Fargo, ND 58103
 Curasan, Inc.                                                   vendor                                                                                                     $1,826.00
 1768 Heritage
 Center Drive, Suite
 201
 Wake Forest, NC
 27587
 Dr. Leonard Smith                                               practice purchase                                                                                      $113,461.00
 9539 Via Del Oro                                                price balance
 Gilroy, CA 95020

Official form 204                                Chapter 11 or Chapter 9 Cases: List of Creditors Who Have the 20 Largest Unsecured claims                                 page 1

Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                            Best Case Bankruptcy



                    Case: 20-51022                   Doc# 1          Filed: 07/08/20 Entered: 07/08/20 15:43:23                                       Page 23 of
                                                                                   56
 Debtor    Daniel T. Lee Dental Corporation                                                                   Case number (if known)
           Name

 Name of creditor and      Name, telephone number Nature of claim                        Indicate if claim   Amount of claim
 complete mailing address, and email address of   (for example, trade                     is contingent,     If the claim is fully unsecured, fill in only unsecured claim amount. If
 including zip code        creditor contact       debts, bank loans,                     unliquidated, or    claim is partially secured, fill in total claim amount and deduction for
                                                  professional services,                     disputed        value of collateral or setoff to calculate unsecured claim.
                                                  and government                                             Total claim, if            Deduction for value        Unsecured claim
                                                  contracts)                                                 partially secured          of collateral or setoff
 Elavon                                                          nature of debt         Disputed                                                                            $3,235.37
 Settlement/Recover                                              unknown
 y
 P.O. Box 86
 Minneapolis, MN
 55486-0086
 Health First                                                                                                                                                                 $504.31
 HF Acquisition CO,
 LLC
 Dept. CH 14330
 Palatine, IL
 60055-4330
 Hybridge Dental Lab                                             dental lab                                                                                               $51,000.00
 111 Humboldt Street
 Rochester, NY
 14609
 Kaiser Foundation                                               medical                                                                                                  $15,018.00
 Health Plan, Inc.
 Patient Financial
 Services
 P.O. Box 74578
 Los Angeles, CA
 90004
 O'Connor Health                                                                                                                                                          $34,000.00
 Center
 1190 S. Bascom
 Ave.
 San Jose, CA 95128
 Sheila Lopez                                                    wage and hour          Disputed                                                                          $14,564.00
 c/o Labor                                                       claim
 Commissioner's
 Office
 100 Paseo de San
 Antonio
 Room 120
 San Jose, CA 95113
 Sherry Precision                                                dental lab                                                                                               $25,000.00
 2272 Trade Zone
 Blvd.
 San Jose, CA 95131
 Smile Makers                                                    vendor                                                                                                     $1,129.68
 P.O. Box 2543
 Spartanburg, SC
 29304-2543
 U.S. Department of                                              Medicare                                                                                                   $8,852.25
 the Treasury                                                    overpayments
 Bureau of the Fiscal
 Service
 P.O. B ox 830794
 Birmingham, AL
 35283-0794



Official form 204                                Chapter 11 or Chapter 9 Cases: List of Creditors Who Have the 20 Largest Unsecured claims                                 page 2

Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                            Best Case Bankruptcy



                    Case: 20-51022                   Doc# 1          Filed: 07/08/20 Entered: 07/08/20 15:43:23                                       Page 24 of
                                                                                   56
 Debtor    Daniel T. Lee Dental Corporation                                                                   Case number (if known)
           Name

 Name of creditor and      Name, telephone number Nature of claim                        Indicate if claim   Amount of claim
 complete mailing address, and email address of   (for example, trade                     is contingent,     If the claim is fully unsecured, fill in only unsecured claim amount. If
 including zip code        creditor contact       debts, bank loans,                     unliquidated, or    claim is partially secured, fill in total claim amount and deduction for
                                                  professional services,                     disputed        value of collateral or setoff to calculate unsecured claim.
                                                  and government                                             Total claim, if            Deduction for value        Unsecured claim
                                                  contracts)                                                 partially secured          of collateral or setoff
 U.S. Dept. of Health                                            Covid-19 stimulus                                                                                        $41,562.69
 & Human Services                                                loan
 200 Independence
 Avenue, S.W.
 Washington, DC
 20201
 U.S. Small Business                                             Covid-19 PPP loan Contingent                                                                           $120,845.00
 Administration
 409 3rd Street SW
 Washington, DC
 20416
 Weekly Morning                                                  advertisement                                                                                                $700.00
 Korean News
 1265 El Camino
 Real, Suite 218
 Santa Clara, CA
 95050




Official form 204                                Chapter 11 or Chapter 9 Cases: List of Creditors Who Have the 20 Largest Unsecured claims                                 page 3

Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                            Best Case Bankruptcy



                    Case: 20-51022                   Doc# 1          Filed: 07/08/20 Entered: 07/08/20 15:43:23                                       Page 25 of
                                                                                   56
 Fill in this information to identify the case:

 Debtor name            Daniel T. Lee Dental Corporation

 United States Bankruptcy Court for the:                       NORTHERN DISTRICT OF CALIFORNIA

 Case number (if known)
                                                                                                                                                                                       Check if this is an
                                                                                                                                                                                       amended filing



Official Form 206Sum
Summary of Assets and Liabilities for Non-Individuals                                                                                                                                                   12/15

 Part 1:      Summary of Assets


 1.    Schedule A/B: Assets-Real and Personal Property (Official Form 206A/B)

       1a. Real property:
           Copy line 88 from Schedule A/B.............................................................................................................................                  $                    0.00

       1b. Total personal property:
           Copy line 91A from Schedule A/B.........................................................................................................................                     $           259,121.00

       1c. Total of all property:
           Copy line 92 from Schedule A/B...........................................................................................................................                    $           259,121.00


 Part 2:      Summary of Liabilities


 2.    Schedule D: Creditors Who Have Claims Secured by Property (Official Form 206D)
       Copy the total dollar amount listed in Column A, Amount of claim, from line 3 of Schedule D....................................                                                  $           840,000.00


 3.    Schedule E/F: Creditors Who Have Unsecured Claims (Official Form 206E/F)

       3a. Total claim amounts of priority unsecured claims:
           Copy the total claims from Part 1 from line 5a of Schedule E/F..........................................................................                                     $                    0.00

       3b. Total amount of claims of nonpriority amount of unsecured claims:
           Copy the total of the amount of claims from Part 2 from line 5b of Schedule E/F................................................                                             +$           800,036.80


 4.    Total liabilities .......................................................................................................................................................
       Lines 2 + 3a + 3b                                                                                                                                                           $           1,640,036.80




 Official Form 206Sum                                              Summary of Assets and Liabilities for Non-Individuals                                                                                 page 1
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                                                          Best Case Bankruptcy
               Case: 20-51022                             Doc# 1                Filed: 07/08/20 Entered: 07/08/20 15:43:23                                                         Page 26 of
                                                                                              56
 Fill in this information to identify the case:

 Debtor name          Daniel T. Lee Dental Corporation

 United States Bankruptcy Court for the:            NORTHERN DISTRICT OF CALIFORNIA

 Case number (if known)
                                                                                                                                        Check if this is an
                                                                                                                                        amended filing



Official Form 206A/B
Schedule A/B: Assets - Real and Personal Property                                                                                                       12/15
Disclose all property, real and personal, which the debtor owns or in which the debtor has any other legal, equitable, or future interest.
Include all property in which the debtor holds rights and powers exercisable for the debtor's own benefit. Also include assets and properties
which have no book value, such as fully depreciated assets or assets that were not capitalized. In Schedule A/B, list any executory contracts
or unexpired leases. Also list them on Schedule G: Executory Contracts and Unexpired Leases (Official Form 206G).

Be as complete and accurate as possible. If more space is needed, attach a separate sheet to this form. At the top of any pages added, write
the debtor’s name and case number (if known). Also identify the form and line number to which the additional information applies. If an
additional sheet is attached, include the amounts from the attachment in the total for the pertinent part.

 For Part 1 through Part 11, list each asset under the appropriate category or attach separate supporting schedules, such as a fixed asset
 schedule or depreciation schedule, that gives the details for each asset in a particular category. List each asset only once. In valuing the
 debtor’s interest, do not deduct the value of secured claims. See the instructions to understand the terms used in this form.
 Part 1:      Cash and cash equivalents
1. Does the debtor have any cash or cash equivalents?

          No. Go to Part 2.
          Yes Fill in the information below.
      All cash or cash equivalents owned or controlled by the debtor                                                                    Current value of
                                                                                                                                        debtor's interest

 3.         Checking, savings, money market, or financial brokerage accounts (Identify all)
            Name of institution (bank or brokerage firm)         Type of account                             Last 4 digits of account
                                                                                                             number


            3.1.     Chase Bank(2 accounts)                                   checking                                                               $39,581.00



 4.         Other cash equivalents (Identify all)

 5.         Total of Part 1.                                                                                                                     $39,581.00
            Add lines 2 through 4 (including amounts on any additional sheets). Copy the total to line 80.

 Part 2:           Deposits and Prepayments
6. Does the debtor have any deposits or prepayments?

         No. Go to Part 3.
         Yes Fill in the information below.

 7.         Deposits, including security deposits and utility deposits
            Description, including name of holder of deposit


            7.1.     rental security deposit                                                                                                         $12,540.00



 8.         Prepayments, including prepayments on executory contracts, leases, insurance, taxes, and rent
            Description, including name of holder of prepayment


 9.         Total of Part 2.                                                                                                                     $12,540.00
            Add lines 7 through 8. Copy the total to line 81.

 Part 3:           Accounts receivable
Official Form 206A/B                                          Schedule A/B Assets - Real and Personal Property                                                page 1
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                               Best Case Bankruptcy
              Case: 20-51022                    Doc# 1               Filed: 07/08/20 Entered: 07/08/20 15:43:23                     Page 27 of
                                                                                   56
 Debtor         Daniel T. Lee Dental Corporation                                                     Case number (If known)
                Name

10. Does the debtor have any accounts receivable?

        No. Go to Part 4.
        Yes Fill in the information below.

 11.       Accounts receivable
           11a. 90 days old or less:                                 2,000.00   -                                   0.00 = ....                    $2,000.00
                                              face amount                              doubtful or uncollectible accounts




 12.       Total of Part 3.                                                                                                                    $2,000.00
           Current value on lines 11a + 11b = line 12. Copy the total to line 82.

 Part 4:        Investments
13. Does the debtor own any investments?

        No. Go to Part 5.
        Yes Fill in the information below.


 Part 5:        Inventory, excluding agriculture assets
18. Does the debtor own any inventory (excluding agriculture assets)?

        No. Go to Part 6.
        Yes Fill in the information below.

           General description                        Date of the last              Net book value of         Valuation method used    Current value of
                                                      physical inventory            debtor's interest         for current value        debtor's interest
                                                                                    (Where available)

 19.       Raw materials

 20.       Work in progress

 21.       Finished goods, including goods held for resale

 22.       Other inventory or supplies
           dental materials                                                                   Unknown                                              $2,000.00



 23.       Total of Part 5.                                                                                                                    $2,000.00
           Add lines 19 through 22. Copy the total to line 84.

 24.       Is any of the property listed in Part 5 perishable?
               No
               Yes

 25.       Has any of the property listed in Part 5 been purchased within 20 days before the bankruptcy was filed?
             No
             Yes. Book value                            Valuation method                         Current Value

 26.       Has any of the property listed in Part 5 been appraised by a professional within the last year?
             No
             Yes

 Part 6:        Farming and fishing-related assets (other than titled motor vehicles and land)
27. Does the debtor own or lease any farming and fishing-related assets (other than titled motor vehicles and land)?

        No. Go to Part 7.
        Yes Fill in the information below.



Official Form 206A/B                                          Schedule A/B Assets - Real and Personal Property                                          page 2
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                            Best Case Bankruptcy
              Case: 20-51022                    Doc# 1               Filed: 07/08/20 Entered: 07/08/20 15:43:23                       Page 28 of
                                                                                   56
 Debtor         Daniel T. Lee Dental Corporation                                               Case number (If known)
                Name

 Part 7:        Office furniture, fixtures, and equipment; and collectibles
38. Does the debtor own or lease any office furniture, fixtures, equipment, or collectibles?

        No. Go to Part 8.
        Yes Fill in the information below.

           General description                                                 Net book value of      Valuation method used    Current value of
                                                                               debtor's interest      for current value        debtor's interest
                                                                               (Where available)

 39.       Office furniture
           office furniture                                                             Unknown       Comparable sale                      $1,000.00


           books and pictures in office                                                 Unknown       Comparable sale                        $500.00



 40.       Office fixtures

 41.       Office equipment, including all computer equipment and
           communication systems equipment and software
           office computer equipment                                                    Unknown       Comparable sale                      $1,500.00



 42.       Collectibles Examples: Antiques and figurines; paintings, prints, or other artwork;
           books, pictures, or other art objects; china and crystal; stamp, coin, or baseball card
           collections; other collections, memorabilia, or collectibles

 43.       Total of Part 7.                                                                                                               $3,000.00
           Add lines 39 through 42. Copy the total to line 86.

 44.       Is a depreciation schedule available for any of the property listed in Part 7?
               No
               Yes

 45.       Has any of the property listed in Part 7 been appraised by a professional within the last year?
             No
             Yes

 Part 8:        Machinery, equipment, and vehicles
46. Does the debtor own or lease any machinery, equipment, or vehicles?

        No. Go to Part 9.
        Yes Fill in the information below.

           General description                                                 Net book value of      Valuation method used    Current value of
           Include year, make, model, and identification numbers               debtor's interest      for current value        debtor's interest
           (i.e., VIN, HIN, or N-number)                                       (Where available)

 47.       Automobiles, vans, trucks, motorcycles, trailers, and titled farm vehicles

           47.1.     dental equipment                                                        $0.00    Comparable sale                   $100,000.00



 48.       Watercraft, trailers, motors, and related accessories Examples: Boats, trailers, motors,
           floating homes, personal watercraft, and fishing vessels

 49.       Aircraft and accessories


 50.       Other machinery, fixtures, and equipment (excluding farm
           machinery and equipment)


Official Form 206A/B                                          Schedule A/B Assets - Real and Personal Property                                  page 3
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                    Best Case Bankruptcy
              Case: 20-51022                    Doc# 1               Filed: 07/08/20 Entered: 07/08/20 15:43:23               Page 29 of
                                                                                   56
 Debtor         Daniel T. Lee Dental Corporation                                               Case number (If known)
                Name


 51.        Total of Part 8.                                                                                                        $100,000.00
            Add lines 47 through 50. Copy the total to line 87.

 52.        Is a depreciation schedule available for any of the property listed in Part 8?
                No
                Yes

 53.        Has any of the property listed in Part 8 been appraised by a professional within the last year?
              No
              Yes

 Part 9:        Real property
54. Does the debtor own or lease any real property?

        No. Go to Part 10.
        Yes Fill in the information below.


 Part 10:       Intangibles and intellectual property
59. Does the debtor have any interests in intangibles or intellectual property?

        No. Go to Part 11.
        Yes Fill in the information below.

            General description                                                Net book value of      Valuation method used    Current value of
                                                                               debtor's interest      for current value        debtor's interest
                                                                               (Where available)

 60.        Patents, copyrights, trademarks, and trade secrets

 61.        Internet domain names and websites

 62.        Licenses, franchises, and royalties

 63.        Customer lists, mailing lists, or other compilations

 64.        Other intangibles, or intellectual property

 65.        Goodwill
            goodwill including patient list                                             Unknown       Comparable sale                   $100,000.00



 66.        Total of Part 10.                                                                                                        $100,000.00
            Add lines 60 through 65. Copy the total to line 89.

 67.        Do your lists or records include personally identifiable information of customers (as defined in 11 U.S.C.§§ 101(41A) and 107?
               No
               Yes

 68.        Is there an amortization or other similar schedule available for any of the property listed in Part 10?
                No
                Yes

 69.        Has any of the property listed in Part 10 been appraised by a professional within the last year?
              No
              Yes

 Part 11:       All other assets
70. Does the debtor own any other assets that have not yet been reported on this form?
    Include all interests in executory contracts and unexpired leases not previously reported on this form.

        No. Go to Part 12.
        Yes Fill in the information below.


Official Form 206A/B                                          Schedule A/B Assets - Real and Personal Property                                  page 4
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                    Best Case Bankruptcy
              Case: 20-51022                    Doc# 1               Filed: 07/08/20 Entered: 07/08/20 15:43:23               Page 30 of
                                                                                   56
 Debtor         Daniel T. Lee Dental Corporation                                             Case number (If known)
                Name

                                                                                                                       Current value of
                                                                                                                       debtor's interest


 71.       Notes receivable
           Description (include name of obligor)

 72.       Tax refunds and unused net operating losses (NOLs)
           Description (for example, federal, state, local)

 73.       Interests in insurance policies or annuities

 74.       Causes of action against third parties (whether or not a lawsuit
           has been filed)

 75.       Other contingent and unliquidated claims or causes of action of
           every nature, including counterclaims of the debtor and rights to
           set off claims

           claim against Mee Young Kim                                                                                             Unknown
           Nature of claim       misappropriation of funds
           Amount requested



 76.       Trusts, equitable or future interests in property

 77.       Other property of any kind not already listed Examples: Season tickets,
           country club membership

 78.       Total of Part 11.                                                                                                    unknown
           Add lines 71 through 77. Copy the total to line 90.

 79.       Has any of the property listed in Part 11 been appraised by a professional within the last year?
             No
             Yes




Official Form 206A/B                                          Schedule A/B Assets - Real and Personal Property                          page 5
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                            Best Case Bankruptcy
              Case: 20-51022                    Doc# 1               Filed: 07/08/20 Entered: 07/08/20 15:43:23       Page 31 of
                                                                                   56
 Debtor          Daniel T. Lee Dental Corporation                                                                    Case number (If known)
                 Name



 Part 12:        Summary

In Part 12 copy all of the totals from the earlier parts of the form
      Type of property                                                                               Current value of                    Current value of real
                                                                                                     personal property                   property

 80. Cash, cash equivalents, and financial assets.
     Copy line 5, Part 1                                                                                            $39,581.00

 81. Deposits and prepayments. Copy line 9, Part 2.                                                                 $12,540.00

 82. Accounts receivable. Copy line 12, Part 3.                                                                       $2,000.00

 83. Investments. Copy line 17, Part 4.                                                                                      $0.00

 84. Inventory. Copy line 23, Part 5.                                                                                 $2,000.00

 85. Farming and fishing-related assets. Copy line 33, Part 6.                                                               $0.00

 86. Office furniture, fixtures, and equipment; and collectibles.
     Copy line 43, Part 7.                                                                                            $3,000.00

 87. Machinery, equipment, and vehicles. Copy line 51, Part 8.                                                    $100,000.00

 88. Real property. Copy line 56, Part 9.........................................................................................>                               $0.00

 89. Intangibles and intellectual property. Copy line 66, Part 10.                                                $100,000.00

 90. All other assets. Copy line 78, Part 11.                                                    +                    unknown

 91. Total. Add lines 80 through 90 for each column                                                            $259,121.00           + 91b.                      $0.00


 92. Total of all property on Schedule A/B. Add lines 91a+91b=92                                                                                                 $259,121.00




Official Form 206A/B                                               Schedule A/B Assets - Real and Personal Property                                                          page 6
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                                 Best Case Bankruptcy
               Case: 20-51022                      Doc# 1              Filed: 07/08/20 Entered: 07/08/20 15:43:23                                        Page 32 of
                                                                                     56
 Fill in this information to identify the case:

 Debtor name          Daniel T. Lee Dental Corporation

 United States Bankruptcy Court for the:            NORTHERN DISTRICT OF CALIFORNIA

 Case number (if known)
                                                                                                                                                Check if this is an
                                                                                                                                                amended filing

Official Form 206D
Schedule D: Creditors Who Have Claims Secured by Property                                                                                                       12/15
Be as complete and accurate as possible.
1. Do any creditors have claims secured by debtor's property?
           No. Check this box and submit page 1 of this form to the court with debtor's other schedules. Debtor has nothing else to report on this form.
           Yes. Fill in all of the information below.
 Part 1:      List Creditors Who Have Secured Claims
                                                                                                                     Column A                     Column B
 2. List in alphabetical order all creditors who have secured claims. If a creditor has more than one secured
 claim, list the creditor separately for each claim.                                                                 Amount of claim              Value of collateral
                                                                                                                                                  that supports this
                                                                                                                     Do not deduct the value      claim
                                                                                                                     of collateral.
 2.1    Bank of the West                              Describe debtor's property that is subject to a lien                  $840,000.00                $246,581.00
        Creditor's Name                               all assets
        6455 S. Yosemite St., 9th
        Floor
        Greenwood Village, CO
        80111
        Creditor's mailing address                    Describe the lien
                                                      UCC-1
                                                      Is the creditor an insider or related party?
                                                          No
        Creditor's email address, if known                Yes
                                                      Is anyone else liable on this claim?
        Date debt was incurred                            No
        12/19/2019                                        Yes. Fill out Schedule H: Codebtors (Official Form 206H)
        Last 4 digits of account number

        Do multiple creditors have an                 As of the petition filing date, the claim is:
        interest in the same property?                Check all that apply
            No                                            Contingent
            Yes. Specify each creditor,                   Unliquidated
        including this creditor and its relative          Disputed
        priority.



 3.    Total of the dollar amounts from Part 1, Column A, including the amounts from the Additional Page, if any.           $840,000.00

 Part 2:     List Others to Be Notified for a Debt Already Listed in Part 1
 List in alphabetical order any others who must be notified for a debt already listed in Part 1. Examples of entities that may be listed are collection agencies,
 assignees of claims listed above, and attorneys for secured creditors.

 If no others need to notified for the debts listed in Part 1, do not fill out or submit this page. If additional pages are needed, copy this page.
         Name and address                                                                                      On which line in Part 1 did       Last 4 digits of
                                                                                                               you enter the related creditor?   account number for
                                                                                                                                                 this entity




Official Form 206D                                 Schedule D: Creditors Who Have Claims Secured by Property                                                   page 1 of 1
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                       Best Case Bankruptcy
              Case: 20-51022                       Doc# 1            Filed: 07/08/20 Entered: 07/08/20 15:43:23                                Page 33 of
                                                                                   56
 Fill in this information to identify the case:

 Debtor name         Daniel T. Lee Dental Corporation

 United States Bankruptcy Court for the:            NORTHERN DISTRICT OF CALIFORNIA

 Case number (if known)
                                                                                                                                                    Check if this is an
                                                                                                                                                    amended filing


Official Form 206E/F
Schedule E/F: Creditors Who Have Unsecured Claims                                                                                                                   12/15
Be as complete and accurate as possible. Use Part 1 for creditors with PRIORITY unsecured claims and Part 2 for creditors with NONPRIORITY unsecured claims.
List the other party to any executory contracts or unexpired leases that could result in a claim. Also list executory contracts on Schedule A/B: Assets - Real and
Personal Property (Official Form 206A/B) and on Schedule G: Executory Contracts and Unexpired Leases (Official Form 206G). Number the entries in Parts 1 and
2 in the boxes on the left. If more space is needed for Part 1 or Part 2, fill out and attach the Additional Page of that Part included in this form.

 Part 1:      List All Creditors with PRIORITY Unsecured Claims

       1. Do any creditors have priority unsecured claims? (See 11 U.S.C. § 507).

             No. Go to Part 2.

             Yes. Go to line 2.


 Part 2:      List All Creditors with NONPRIORITY Unsecured Claims
       3. List in alphabetical order all of the creditors with nonpriority unsecured claims. If the debtor has more than 6 creditors with nonpriority unsecured claims, fill
          out and attach the Additional Page of Part 2.
                                                                                                                                                      Amount of claim

 3.1       Nonpriority creditor's name and mailing address                   As of the petition filing date, the claim is: Check all that apply.               $122,147.00
           Bank of America, N.A.                                                Contingent
           FL9-600-02-26                                                        Unliquidated
           P.O. Box 45224                                                       Disputed
           Jacksonville, FL 32232-5224
                                                                             Basis for the claim:    loan
           Date(s) debt was incurred
           Last 4 digits of account number                                   Is the claim subject to offset?       No     Yes


 3.2       Nonpriority creditor's name and mailing address                   As of the petition filing date, the claim is: Check all that apply.                  $3,087.00
           BayAreaNewsGroup                                                     Contingent
           P.O. Box 65230                                                       Unliquidated
           Colorado Springs, CO 80962-5230                                      Disputed
           Date(s) debt was incurred
                                                                             Basis for the claim:    advertisement
           Last 4 digits of account number
                                                                             Is the claim subject to offset?       No     Yes

 3.3       Nonpriority creditor's name and mailing address                   As of the petition filing date, the claim is: Check all that apply.                  $1,081.64
           Change Health Care                                                   Contingent
           3055 Lebanon Pike, Suite 1000                                        Unliquidated
           Nashville, TN 37214
                                                                                Disputed
           Date(s) debt was incurred
                                                                             Basis for the claim:
           Last 4 digits of account number
                                                                             Is the claim subject to offset?       No     Yes

 3.4       Nonpriority creditor's name and mailing address                   As of the petition filing date, the claim is: Check all that apply.                  $7,000.00
           Chase                                                                Contingent
           P.O. Box 15298                                                       Unliquidated
           Wilmington, DE 19850-5298                                            Disputed
           Date(s) debt was incurred various times
                                                                             Basis for the claim:    credit card
           Last 4 digits of account number
                                                                             Is the claim subject to offset?       No     Yes




Official Form 206E/F                                          Schedule E/F: Creditors Who Have Unsecured Claims                                                      page 1 of 5
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                         32336                                             Best Case Bankruptcy
              Case: 20-51022                    Doc# 1               Filed: 07/08/20 Entered: 07/08/20 15:43:23                                    Page 34 of
                                                                                   56
 Debtor       Daniel T. Lee Dental Corporation                                                        Case number (if known)
              Name

 3.5      Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $147,416.00
          CMS                                                                   Contingent
          Noidian Healthcare Solutions, LLC                                     Unliquidated
          900 42nd Street South                                                 Disputed
          Fargo, ND 58103
                                                                             Basis for the claim:    Medicare overpayments
          Date(s) debt was incurred various times
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes


 3.6      Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $320.02
          Conway                                                                Contingent
          4221 Wilshire Blvd, Suite 210                                         Unliquidated
          Los Angeles, CA 90010                                                 Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    vendor
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.7      Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              $1,826.00
          Curasan, Inc.                                                         Contingent
          1768 Heritage Center Drive, Suite 201                                 Unliquidated
          Wake Forest, NC 27587                                                 Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    vendor
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.8      Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $200,000.00
          Dr. Leonard Smith                                                     Contingent
          9539 Via Del Oro                                                      Unliquidated
          Gilroy, CA 95020                                                      Disputed
          Date(s) debt was incurred      2018                                Basis for the claim:    practice purchase price balance
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.9      Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $265.93
          Dutra Dental Services                                                 Contingent
          69 Deer Run Circle                                                    Unliquidated
          San Jose, CA 95136                                                    Disputed
          Date(s) debt was incurred various times
                                                                             Basis for the claim:    vendor
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.10     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $215.87
          Elavon Settlement/Recovery                                            Contingent
          P.O. Box 86                                                           Unliquidated
          Minneapolis, MN 55486-0086
                                                                                Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    nature of debt unknown
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.11     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              $3,235.37
          Elavon Settlement/Recovery                                            Contingent
          P.O. Box 86                                                           Unliquidated
          Minneapolis, MN 55486-0086
                                                                                Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    nature of debt unknown
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                                 Page 2 of 5
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                       Best Case Bankruptcy
              Case: 20-51022                    Doc# 1               Filed: 07/08/20 Entered: 07/08/20 15:43:23                                    Page 35 of
                                                                                   56
 Debtor       Daniel T. Lee Dental Corporation                                                        Case number (if known)
              Name

 3.12     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $153.00
          First Data Merchant Services Corporation                              Contingent
          1600 Terrell Mill Rd., SE                                             Unliquidated
          Suite 400                                                             Disputed
          Marietta, GA 30067
                                                                             Basis for the claim:    vendor
          Date(s) debt was incurred various times
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes


 3.13     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $504.31
          Health First                                                          Contingent
          HF Acquisition CO, LLC                                                Unliquidated
          Dept. CH 14330                                                        Disputed
          Palatine, IL 60055-4330
                                                                             Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes


 3.14     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $113.04
          Henry Schein                                                          Contingent
          135 Duryea Rd.                                                        Unliquidated
          Melville, NY 11747-3824                                               Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    vendor
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.15     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.            $51,000.00
          Hybridge Dental Lab                                                   Contingent
          111 Humboldt Street                                                   Unliquidated
          Rochester, NY 14609                                                   Disputed
          Date(s) debt was incurred      various times                       Basis for the claim:    dental lab
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.16     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.            $15,018.00
          Kaiser Foundation Health Plan, Inc.                                   Contingent
          Patient Financial Services                                            Unliquidated
          P.O. Box 74578                                                        Disputed
          Los Angeles, CA 90004
                                                                             Basis for the claim:    medical
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes


 3.17     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.            $34,000.00
          O'Connor Health Center                                                Contingent
          1190 S. Bascom Ave.                                                   Unliquidated
          San Jose, CA 95128                                                    Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.18     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.            $14,564.00
          Sheila Lopez
          c/o Labor Commissioner's Office                                       Contingent
          100 Paseo de San Antonio                                              Unliquidated
          Room 120                                                              Disputed
          San Jose, CA 95113
                                                                             Basis for the claim:    wage and hour claim
          Date(s) debt was incurred 2018-9
          Last 4 digits of account number 0844                               Is the claim subject to offset?     No       Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                                 Page 3 of 5
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                       Best Case Bankruptcy
              Case: 20-51022                    Doc# 1               Filed: 07/08/20 Entered: 07/08/20 15:43:23                                    Page 36 of
                                                                                   56
 Debtor       Daniel T. Lee Dental Corporation                                                        Case number (if known)
              Name

 3.19      Nonpriority creditor's name and mailing address                   As of the petition filing date, the claim is: Check all that apply.              $25,000.00
           Sherry Precision                                                     Contingent
           2272 Trade Zone Blvd.                                                Unliquidated
           San Jose, CA 95131
                                                                                Disputed
           Date(s) debt was incurred
                                                                             Basis for the claim:    dental lab
           Last 4 digits of account number
                                                                             Is the claim subject to offset?         No    Yes

 3.20      Nonpriority creditor's name and mailing address                   As of the petition filing date, the claim is: Check all that apply.                $1,129.68
           Smile Makers                                                         Contingent
           P.O. Box 2543                                                        Unliquidated
           Spartanburg, SC 29304-2543                                           Disputed
           Date(s) debt was incurred
                                                                             Basis for the claim:    vendor
           Last 4 digits of account number
                                                                             Is the claim subject to offset?         No    Yes

 3.21      Nonpriority creditor's name and mailing address                   As of the petition filing date, the claim is: Check all that apply.                $8,852.25
           U.S. Department of the Treasury                                      Contingent
           Bureau of the Fiscal Service                                         Unliquidated
           P.O. B ox 830794                                                     Disputed
           Birmingham, AL 35283-0794
                                                                             Basis for the claim:    Medicare overpayments
           Date(s) debt was incurred
           Last 4 digits of account number      9034                         Is the claim subject to offset?         No    Yes


 3.22      Nonpriority creditor's name and mailing address                   As of the petition filing date, the claim is: Check all that apply.              $41,562.69
           U.S. Dept. of Health & Human Services                                Contingent
           200 Independence Avenue, S.W.                                        Unliquidated
           Washington, DC 20201                                                 Disputed
           Date(s) debt was incurred 2020
                                                                             Basis for the claim:    Covid-19 stimulus loan
           Last 4 digits of account number
                                                                             Is the claim subject to offset?         No    Yes

 3.23      Nonpriority creditor's name and mailing address                   As of the petition filing date, the claim is: Check all that apply.             $120,845.00
           U.S. Small Business Administration                                   Contingent
           409 3rd Street SW                                                    Unliquidated
           Washington, DC 20416
                                                                                Disputed
           Date(s) debt was incurred 2020
                                                                             Basis for the claim:    Covid-19 PPP loan
           Last 4 digits of account number
                                                                             Is the claim subject to offset?         No    Yes

 3.24      Nonpriority creditor's name and mailing address                   As of the petition filing date, the claim is: Check all that apply.                  $700.00
           Weekly Morning Korean News                                           Contingent
           1265 El Camino Real, Suite 218                                       Unliquidated
           Santa Clara, CA 95050                                                Disputed
           Date(s) debt was incurred various times
                                                                             Basis for the claim:    advertisement
           Last 4 digits of account number
                                                                             Is the claim subject to offset?         No    Yes



 Part 3:      List Others to Be Notified About Unsecured Claims

4. List in alphabetical order any others who must be notified for claims listed in Parts 1 and 2. Examples of entities that may be listed are collection agencies,
   assignees of claims listed above, and attorneys for unsecured creditors.

   If no others need to be notified for the debts listed in Parts 1 and 2, do not fill out or submit this page. If additional pages are needed, copy the next page.

           Name and mailing address                                                                   On which line in Part1 or Part 2 is the         Last 4 digits of
                                                                                                      related creditor (if any) listed?               account number, if
                                                                                                                                                      any
 4.1       U.S. Department of Treasury
           1500 Pennsylvania Ave.                                                                     Line     3.5
           Washington, DC 20220
                                                                                                             Not listed. Explain


Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                                   Page 4 of 5
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                         Best Case Bankruptcy
              Case: 20-51022                    Doc# 1               Filed: 07/08/20 Entered: 07/08/20 15:43:23                                    Page 37 of
                                                                                   56
 Debtor       Daniel T. Lee Dental Corporation                                                    Case number (if known)
              Name

           Name and mailing address                                                              On which line in Part1 or Part 2 is the      Last 4 digits of
                                                                                                 related creditor (if any) listed?            account number, if
                                                                                                                                              any


 Part 4:      Total Amounts of the Priority and Nonpriority Unsecured Claims

5. Add the amounts of priority and nonpriority unsecured claims.
                                                                                                                  Total of claim amounts
 5a. Total claims from Part 1                                                                       5a.       $                          0.00
 5b. Total claims from Part 2                                                                       5b.   +   $                    800,036.80

 5c. Total of Parts 1 and 2
     Lines 5a + 5b = 5c.                                                                            5c.       $                       800,036.80




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                           Page 5 of 5
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                 Best Case Bankruptcy
              Case: 20-51022                    Doc# 1               Filed: 07/08/20 Entered: 07/08/20 15:43:23                            Page 38 of
                                                                                   56
 Fill in this information to identify the case:

 Debtor name         Daniel T. Lee Dental Corporation

 United States Bankruptcy Court for the:            NORTHERN DISTRICT OF CALIFORNIA

 Case number (if known)
                                                                                                                                   Check if this is an
                                                                                                                                   amended filing


Official Form 206G
Schedule G: Executory Contracts and Unexpired Leases                                                                                               12/15
Be as complete and accurate as possible. If more space is needed, copy and attach the additional page, number the entries consecutively.

1.    Does the debtor have any executory contracts or unexpired leases?
        No. Check this box and file this form with the debtor's other schedules. There is nothing else to report on this form.
          Yes. Fill in all of the information below even if the contacts of leases are listed on Schedule A/B: Assets - Real and Personal          Property
(Official Form 206A/B).

 2. List all contracts and unexpired leases                                        State the name and mailing address for all other parties with
                                                                                   whom the debtor has an executory contract or unexpired
                                                                                   lease

 2.1.        State what the contract or                   lease of dental office
             lease is for and the nature of
             the debtor's interest

                  State the term remaining                9 years
                                                                                       O'Connor Health Center
             List the contract number of any                                           1190 S. Bascom Ave.
                   government contract                                                 San Jose, CA 95128




Official Form 206G                               Schedule G: Executory Contracts and Unexpired Leases                                             Page 1 of 1
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                          Best Case Bankruptcy
              Case: 20-51022                    Doc# 1               Filed: 07/08/20 Entered: 07/08/20 15:43:23                  Page 39 of
                                                                                   56
 Fill in this information to identify the case:

 Debtor name         Daniel T. Lee Dental Corporation

 United States Bankruptcy Court for the:            NORTHERN DISTRICT OF CALIFORNIA

 Case number (if known)
                                                                                                                                Check if this is an
                                                                                                                                amended filing


Official Form 206H
Schedule H: Your Codebtors                                                                                                                       12/15

Be as complete and accurate as possible. If more space is needed, copy the Additional Page, numbering the entries consecutively. Attach the
Additional Page to this page.

      1. Do you have any codebtors?

    No. Check this box and submit this form to the court with the debtor's other schedules. Nothing else needs to be reported on this form.
    Yes

   2. In Column 1, list as codebtors all of the people or entities who are also liable for any debts listed by the debtor in the schedules of
      creditors, Schedules D-G. Include all guarantors and co-obligors. In Column 2, identify the creditor to whom the debt is owed and each schedule
      on which the creditor is listed. If the codebtor is liable on a debt to more than one creditor, list each creditor separately in Column 2.
            Column 1: Codebtor                                                                        Column 2: Creditor



             Name                              Mailing Address                                     Name                          Check all schedules
                                                                                                                                 that apply:

    2.1      Daniel T. Lee,                    455 O'Connor Dr., Suite 320                         Bank of the West                 D
             DDS                               San Jose, CA 95128                                                                   E/F
                                               disputed--forged signature                                                           G




Official Form 206H                                                             Schedule H: Your Codebtors                                     Page 1 of 1
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                        Best Case Bankruptcy
              Case: 20-51022                    Doc# 1               Filed: 07/08/20 Entered: 07/08/20 15:43:23               Page 40 of
                                                                                   56
 Fill in this information to identify the case:

 Debtor name         Daniel T. Lee Dental Corporation

 United States Bankruptcy Court for the:            NORTHERN DISTRICT OF CALIFORNIA

 Case number (if known)
                                                                                                                                           Check if this is an
                                                                                                                                           amended filing



Official Form 207
Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                                                                         04/19
The debtor must answer every question. If more space is needed, attach a separate sheet to this form. On the top of any additional pages,
write the debtor’s name and case number (if known).

 Part 1:      Income

1. Gross revenue from business

           None.

       Identify the beginning and ending dates of the debtor’s fiscal year,                    Sources of revenue                          Gross revenue
       which may be a calendar year                                                            Check all that apply                        (before deductions and
                                                                                                                                           exclusions)

       For year before that:                                                                       Operating a business                              $1,057,097.00
       From 1/01/2018 to 12/31/2018
                                                                                                   Other

2. Non-business revenue
   Include revenue regardless of whether that revenue is taxable. Non-business income may include interest, dividends, money collected from lawsuits,
   and royalties. List each source and the gross revenue for each separately. Do not include revenue listed in line 1.

           None.

                                                                                               Description of sources of revenue           Gross revenue from
                                                                                                                                           each source
                                                                                                                                           (before deductions and
                                                                                                                                           exclusions)

 Part 2:      List Certain Transfers Made Before Filing for Bankruptcy

3. Certain payments or transfers to creditors within 90 days before filing this case
   List payments or transfers--including expense reimbursements--to any creditor, other than regular employee compensation, within 90 days before
   filing this case unless the aggregate value of all property transferred to that creditor is less than $6,825. (This amount may be adjusted on 4/01/22
   and every 3 years after that with respect to cases filed on or after the date of adjustment.)

           None.

       Creditor's Name and Address                                         Dates                 Total amount of value         Reasons for payment or transfer
                                                                                                                               Check all that apply
       3.1.
               O'Connor Health Center                                      June 2020                        $35,000.00           Secured debt
               1190 S. Bascom Ave.                                                                                               Unsecured loan repayments
               San Jose, CA 95128                                                                                                Suppliers or vendors
                                                                                                                                 Services
                                                                                                                                 Other office rent




Official Form 207                                   Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                     page 1
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                   Best Case Bankruptcy
              Case: 20-51022                    Doc# 1               Filed: 07/08/20 Entered: 07/08/20 15:43:23                          Page 41 of
                                                                                   56
 Debtor       Daniel T. Lee Dental Corporation                                                          Case number (if known)



       Creditor's Name and Address                                         Dates                 Total amount of value           Reasons for payment or transfer
                                                                                                                                 Check all that apply
       3.2.
               CMS                                                         June 2020                        $15,000.00                Secured debt
               Noidian Healthcare Solutions, LLC                                                                                      Unsecured loan repayments
               900 42nd Street South                                                                                                  Suppliers or vendors
               Fargo, ND 58103                                                                                                        Services
                                                                                                                                   Other Medicare
                                                                                                                                 overpayment

       3.3.
               Hybridge Dental Lab                                         June 2020                        $25,000.00                Secured debt
               111 Humboldt Street                                                                                                    Unsecured loan repayments
               Rochester, NY 14609                                                                                                    Suppliers or vendors
                                                                                                                                      Services
                                                                                                                                      Other



4. Payments or other transfers of property made within 1 year before filing this case that benefited any insider
   List payments or transfers, including expense reimbursements, made within 1 year before filing this case on debts owed to an insider or guaranteed
   or cosigned by an insider unless the aggregate value of all property transferred to or for the benefit of the insider is less than $6,825. (This amount
   may be adjusted on 4/01/22 and every 3 years after that with respect to cases filed on or after the date of adjustment.) Do not include any payments
   listed in line 3. Insiders include officers, directors, and anyone in control of a corporate debtor and their relatives; general partners of a partnership
   debtor and their relatives; affiliates of the debtor and insiders of such affiliates; and any managing agent of the debtor. 11 U.S.C. § 101(31).

           None.

       Insider's name and address                                          Dates                 Total amount of value           Reasons for payment or transfer
       Relationship to debtor
       4.1.    Bank of the West                                            Dec. 2019 to                     $27,000.00           secured creditor
               P.O. Box 2573                                               Feb 2020
               Omaha, NE 68103-2573
               none

5. Repossessions, foreclosures, and returns
   List all property of the debtor that was obtained by a creditor within 1 year before filing this case, including property repossessed by a creditor, sold at
   a foreclosure sale, transferred by a deed in lieu of foreclosure, or returned to the seller. Do not include property listed in line 6.

           None

       Creditor's name and address                              Describe of the Property                                       Date                   Value of property


6. Setoffs
   List any creditor, including a bank or financial institution, that within 90 days before filing this case set off or otherwise took anything from an account
   of the debtor without permission or refused to make a payment at the debtor’s direction from an account of the debtor because the debtor owed a
   debt.

           None

       Creditor's name and address                              Description of the action creditor took                        Date action was                  Amount
                                                                                                                               taken

 Part 3:      Legal Actions or Assignments

7. Legal actions, administrative proceedings, court actions, executions, attachments, or governmental audits
   List the legal actions, proceedings, investigations, arbitrations, mediations, and audits by federal or state agencies in which the debtor was involved
   in any capacity—within 1 year before filing this case.

           None.

               Case title                                       Nature of case             Court or agency's name and                  Status of case
               Case number                                                                 address



Official Form 207                                   Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                        page 2
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                      Best Case Bankruptcy
              Case: 20-51022                    Doc# 1               Filed: 07/08/20 Entered: 07/08/20 15:43:23                                  Page 42 of
                                                                                   56
 Debtor        Daniel T. Lee Dental Corporation                                                            Case number (if known)



                Case title                                      Nature of case               Court or agency's name and                Status of case
                Case number                                                                  address
       7.1.     Sheila Lopez vs. Northern                       wage and hour                Workers Compensation                         Pending
                California Dental                               claim                        Labor Commissioner                           On appeal
                WC-CM-760844                                                                 100 Paseo de San Antonio,
                                                                                                                                          Concluded
                                                                                             Room, 120
                                                                                             San Jose, CA 95113


8. Assignments and receivership
   List any property in the hands of an assignee for the benefit of creditors during the 120 days before filing this case and any property in the hands of a
   receiver, custodian, or other court-appointed officer within 1 year before filing this case.

           None


 Part 4:       Certain Gifts and Charitable Contributions

9. List all gifts or charitable contributions the debtor gave to a recipient within 2 years before filing this case unless the aggregate value of
   the gifts to that recipient is less than $1,000

           None

                Recipient's name and address                    Description of the gifts or contributions                  Dates given                              Value


 Part 5:       Certain Losses

10. All losses from fire, theft, or other casualty within 1 year before filing this case.

           None

       Description of the property lost and                     Amount of payments received for the loss                   Dates of loss              Value of property
       how the loss occurred                                                                                                                                       lost
                                                                If you have received payments to cover the loss, for
                                                                example, from insurance, government compensation, or
                                                                tort liability, list the total received.

                                                                List unpaid claims on Official Form 106A/B (Schedule
                                                                A/B: Assets – Real and Personal Property).
       embezzlement                                             none                                                       2018 to 2020                       Unknown


 Part 6:       Certain Payments or Transfers

11. Payments related to bankruptcy
    List any payments of money or other transfers of property made by the debtor or person acting on behalf of the debtor within 1 year before the filing
    of this case to another person or entity, including attorneys, that the debtor consulted about debt consolidation or restructuring, seeking bankruptcy
    relief, or filing a bankruptcy case.

           None.

                 Who was paid or who received                         If not money, describe any property transferred          Dates                    Total amount or
                 the transfer?                                                                                                                                   value
                 Address
       11.1.     Stanley Zlotoff
                 300 S. First St. #215
                 San Jose, CA 95113                                   $13,283 retainer plus $1,717 filing fee                  June 2020                    $15,000.00

                 Email or website address


                 Who made the payment, if not debtor?




12. Self-settled trusts of which the debtor is a beneficiary

Official Form 207                                   Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                         page 3
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                       Best Case Bankruptcy
               Case: 20-51022                   Doc# 1               Filed: 07/08/20 Entered: 07/08/20 15:43:23                              Page 43 of
                                                                                   56
 Debtor      Daniel T. Lee Dental Corporation                                                             Case number (if known)



    List any payments or transfers of property made by the debtor or a person acting on behalf of the debtor within 10 years before the filing of this case
    to a self-settled trust or similar device.
    Do not include transfers already listed on this statement.

           None.

       Name of trust or device                                        Describe any property transferred                Dates transfers             Total amount or
                                                                                                                       were made                            value

13. Transfers not already listed on this statement
    List any transfers of money or other property by sale, trade, or any other means made by the debtor or a person acting on behalf of the debtor within
    2 years before the filing of this case to another person, other than property transferred in the ordinary course of business or financial affairs. Include
    both outright transfers and transfers made as security. Do not include gifts or transfers previously listed on this statement.

           None.

               Who received transfer?                           Description of property transferred or                    Date transfer            Total amount or
               Address                                          payments received or debts paid in exchange               was made                          value

 Part 7:      Previous Locations

14. Previous addresses
    List all previous addresses used by the debtor within 3 years before filing this case and the dates the addresses were used.


           Does not apply

                Address                                                                                                    Dates of occupancy
                                                                                                                           From-To

 Part 8:      Health Care Bankruptcies

15. Health Care bankruptcies
    Is the debtor primarily engaged in offering services and facilities for:
    - diagnosing or treating injury, deformity, or disease, or
    - providing any surgical, psychiatric, drug treatment, or obstetric care?

            No. Go to Part 9.
            Yes. Fill in the information below.


                Facility name and address                       Nature of the business operation, including type of services              If debtor provides meals
                                                                the debtor provides                                                       and housing, number of
                                                                                                                                          patients in debtor’s care

 Part 9:      Personally Identifiable Information

16. Does the debtor collect and retain personally identifiable information of customers?

            No.
            Yes. State the nature of the information collected and retained.

                   patient records
                   Does the debtor have a privacy policy about that information?
                     No
                      Yes

17. Within 6 years before filing this case, have any employees of the debtor been participants in any ERISA, 401(k), 403(b), or other pension or
    profit-sharing plan made available by the debtor as an employee benefit?

            No. Go to Part 10.
            Yes. Does the debtor serve as plan administrator?


 Part 10:     Certain Financial Accounts, Safe Deposit Boxes, and Storage Units


Official Form 207                                   Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                    page 4
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                  Best Case Bankruptcy
              Case: 20-51022                    Doc# 1               Filed: 07/08/20 Entered: 07/08/20 15:43:23                           Page 44 of
                                                                                   56
 Debtor        Daniel T. Lee Dental Corporation                                                         Case number (if known)




18. Closed financial accounts
    Within 1 year before filing this case, were any financial accounts or instruments held in the debtor’s name, or for the debtor’s benefit, closed, sold,
    moved, or transferred?
    Include checking, savings, money market, or other financial accounts; certificates of deposit; and shares in banks, credit unions, brokerage houses,
    cooperatives, associations, and other financial institutions.

          None
              Financial Institution name and                    Last 4 digits of          Type of account or          Date account was            Last balance
              Address                                           account number            instrument                  closed, sold,           before closing or
                                                                                                                      moved, or                        transfer
                                                                                                                      transferred
       18.1.     Chase Bank                                     XXXX-                        Checking                 closed due to                        $0.00
                                                                                             Savings
                                                                                                                      irregularity, Feb.
                                                                                                                      2020
                                                                                             Money Market
                                                                                             Brokerage
                                                                                             Other


19. Safe deposit boxes
    List any safe deposit box or other depository for securities, cash, or other valuables the debtor now has or did have within 1 year before filing this
    case.


          None

       Depository institution name and address                         Names of anyone with               Description of the contents          Do you still
                                                                       access to it                                                            have it?
                                                                       Address

20. Off-premises storage
    List any property kept in storage units or warehouses within 1 year before filing this case. Do not include facilities that are in a part of a building in
    which the debtor does business.


          None

       Facility name and address                                       Names of anyone with               Description of the contents          Do you still
                                                                       access to it                                                            have it?
       Public Storage                                                  Dr. Lee                            old equipment                           No
       509 Salmar Ave.                                                                                                                            Yes
       Campbell, CA 95008



 Part 11:      Property the Debtor Holds or Controls That the Debtor Does Not Own

21. Property held for another
    List any property that the debtor holds or controls that another entity owns. Include any property borrowed from, being stored for, or held in trust. Do
    not list leased or rented property.

        None


 Part 12:      Details About Environment Information

For the purpose of Part 12, the following definitions apply:
     Environmental law means any statute or governmental regulation that concerns pollution, contamination, or hazardous material, regardless of the
     medium affected (air, land, water, or any other medium).

      Site means any location, facility, or property, including disposal sites, that the debtor now owns, operates, or utilizes or that the debtor formerly
      owned, operated, or utilized.

      Hazardous material means anything that an environmental law defines as hazardous or toxic, or describes as a pollutant, contaminant, or a
      similarly harmful substance.

Report all notices, releases, and proceedings known, regardless of when they occurred.
Official Form 207                                   Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                  page 5
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                              Best Case Bankruptcy
               Case: 20-51022                   Doc# 1               Filed: 07/08/20 Entered: 07/08/20 15:43:23                          Page 45 of
                                                                                   56
 Debtor      Daniel T. Lee Dental Corporation                                                           Case number (if known)




22. Has the debtor been a party in any judicial or administrative proceeding under any environmental law? Include settlements and orders.

            No.
            Yes. Provide details below.

       Case title                                                      Court or agency name and           Nature of the case                            Status of case
       Case number                                                     address

23. Has any governmental unit otherwise notified the debtor that the debtor may be liable or potentially liable under or in violation of an
    environmental law?

            No.
            Yes. Provide details below.

       Site name and address                                           Governmental unit name and             Environmental law, if known               Date of notice
                                                                       address

24. Has the debtor notified any governmental unit of any release of hazardous material?

            No.
            Yes. Provide details below.

       Site name and address                                           Governmental unit name and             Environmental law, if known               Date of notice
                                                                       address

 Part 13:     Details About the Debtor's Business or Connections to Any Business

25. Other businesses in which the debtor has or has had an interest
    List any business for which the debtor was an owner, partner, member, or otherwise a person in control within 6 years before filing this case.
    Include this information even if already listed in the Schedules.

          None

    Business name address                                     Describe the nature of the business              Employer Identification number
                                                                                                               Do not include Social Security number or ITIN.

                                                                                                               Dates business existed
    25.1.    Daniel T. Lee Dental                             dental practice                                  EIN:         XX-XXXXXXX
             Corporation
             455 O'Connor Drive                                                                                From-To      5/2018 to present
             San Jose, CA 95128


26. Books, records, and financial statements
    26a. List all accountants and bookkeepers who maintained the debtor’s books and records within 2 years before filing this case.
             None

       Name and address                                                                                                                        Date of service
                                                                                                                                               From-To
       26a.1.       Sohn & Song Accountancy Corp                                                                                               since 2018
                    3001 Geary Blvd. , Suite 201
                    San Francisco, CA 94118

    26b. List all firms or individuals who have audited, compiled, or reviewed debtor’s books of account and records or prepared a financial statement
         within 2 years before filing this case.

              None


    26c. List all firms or individuals who were in possession of the debtor’s books of account and records when this case is filed.

              None



Official Form 207                                   Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                          page 6
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                        Best Case Bankruptcy
              Case: 20-51022                    Doc# 1               Filed: 07/08/20 Entered: 07/08/20 15:43:23                              Page 46 of
                                                                                   56
 Debtor      Daniel T. Lee Dental Corporation                                                           Case number (if known)



       Name and address                                                                                      If any books of account and records are
                                                                                                             unavailable, explain why
       26c.1.       Daniel T. Lee
                    455 O'Connor Drive, Suite 320
                    San Jose, CA 95128

    26d. List all financial institutions, creditors, and other parties, including mercantile and trade agencies, to whom the debtor issued a financial
         statement within 2 years before filing this case.

              None

       Name and address

27. Inventories
    Have any inventories of the debtor’s property been taken within 2 years before filing this case?

            No
            Yes. Give the details about the two most recent inventories.

                Name of the person who supervised the taking of the                         Date of inventory        The dollar amount and basis (cost, market,
                inventory                                                                                            or other basis) of each inventory

28. List the debtor’s officers, directors, managing members, general partners, members in control, controlling shareholders, or other people
    in control of the debtor at the time of the filing of this case.

       Name                                           Address                                             Position and nature of any            % of interest, if
                                                                                                          interest                              any
       Daniel T. Lee, DDS                             455 O'Connor Drive, Suite 320                       president, CFO                        100
                                                      San Jose, CA 95128



29. Within 1 year before the filing of this case, did the debtor have officers, directors, managing members, general partners, members in
    control of the debtor, or shareholders in control of the debtor who no longer hold these positions?


            No
            Yes. Identify below.

       Name                                           Address                                             Position and nature of any        Period during which
                                                                                                          interest                          position or interest
                                                                                                                                            was held
       Mee Young Kim                                                                                      secretary and CFO



30. Payments, distributions, or withdrawals credited or given to insiders
    Within 1 year before filing this case, did the debtor provide an insider with value in any form, including salary, other compensation, draws, bonuses,
    loans, credits on loans, stock redemptions, and options exercised?

            No
            Yes. Identify below.

                Name and address of recipient                   Amount of money or description and value of              Dates              Reason for
                                                                property                                                                    providing the value

31. Within 6 years before filing this case, has the debtor been a member of any consolidated group for tax purposes?

            No
            Yes. Identify below.

    Name of the parent corporation                                                                             Employer Identification number of the parent
                                                                                                               corporation



Official Form 207                                   Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                  page 7
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                Best Case Bankruptcy
              Case: 20-51022                    Doc# 1               Filed: 07/08/20 Entered: 07/08/20 15:43:23                         Page 47 of
                                                                                   56
 Debtor      Daniel T. Lee Dental Corporation                                                           Case number (if known)



32. Within 6 years before filing this case, has the debtor as an employer been responsible for contributing to a pension fund?

            No
            Yes. Identify below.

    Name of the pension fund                                                                                   Employer Identification number of the parent
                                                                                                               corporation

 Part 14:     Signature and Declaration

      WARNING -- Bankruptcy fraud is a serious crime. Making a false statement, concealing property, or obtaining money or property by fraud in
      connection with a bankruptcy case can result in fines up to $500,000 or imprisonment for up to 20 years, or both.
      18 U.S.C. §§ 152, 1341, 1519, and 3571.

      I have examined the information in this Statement of Financial Affairs and any attachments and have a reasonable belief that the information is true
      and correct.

      I declare under penalty of perjury that the foregoing is true and correct.

 Executed on         July 8, 2020

 /s/ Daniel T. Lee                                                       Daniel T. Lee
 Signature of individual signing on behalf of the debtor                 Printed name

 Position or relationship to debtor         president

Are additional pages to Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy (Official Form 207) attached?
   No
   Yes




Official Form 207                                   Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                  page 8
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                               Best Case Bankruptcy
              Case: 20-51022                    Doc# 1               Filed: 07/08/20 Entered: 07/08/20 15:43:23                        Page 48 of
                                                                                   56
                                                               United States Bankruptcy Court
                                                                      Northern District of California
 In re      Daniel T. Lee Dental Corporation                                                                 Case No.
                                                                                    Debtor(s)                Chapter      11

                                                   STATEMENT PURSUANT TO RULE 2016(B)
The undersigned, pursuant to Rule 2016(b), Bankruptcy Rules, states that:

1.          The undersigned is the attorney for the debtor(s) in this case.

2.          The compensation paid or agreed to be paid by the debtor(s), to the undersigned is:
             a)      For legal services rendered or to be rendered in contemplation of and in
                     connection with this case                                                                            $               13,283.00
             b)      Prior to the filing of this statement, debtor(s) have paid                                           $               13,283.00
             c)      The unpaid balance due and payable is                                                                $                    0.00

3.          $ 1,717.00            of the filing fee in this case has been paid.

4.          The Services rendered or to be rendered include the following:
            a.     Analysis of the financial situation, and rendering advice and assistance to the debtor(s) in determining
                   whether to file a petition under title 11 of the United States Code.
            b.     Preparation and filing of the petition, schedules, statement of affairs and other documents required by the
                   court.
            c.     Representation of the debtor(s) at the meeting of creditors.

5.          The source of payments made by the debtor(s) to the undersigned was from earnings, wages and compensation for
            services performed, and

6.          The source of payments to be made by the debtor(s) to the undersigned for the unpaid balance remaining, if any,
            will be from earnings, wages and compensation for services performed, and

7.          The undersigned has received no transfer, assignment or pledge of property from debtor(s) except the following
            for the value stated:

8.          The undersigned has not shared or agreed to share with any other entity, other than with members of
            undersigned's law firm, any compensation paid or to be paid except as follows:

 Dated: July 8, 2020                                                               Respectfully submitted,

                                                                                   /s/ Stanley Zlotoff
                                                                                   Attorney for Debtor: Stanley Zlotoff
                                                                                   Stanley A. Zlotoff
                                                                                   300 South First Street
                                                                                   Suite 215
                                                                                   San Jose, CA 95113
                                                                                   (408) 287-5087 Fax: (408) 287-7645




Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                   Best Case Bankruptcy
              Case: 20-51022                    Doc# 1               Filed: 07/08/20 Entered: 07/08/20 15:43:23                Page 49 of
                                                                                   56
                                                               United States Bankruptcy Court
                                                                      Northern District of California
 In re      Daniel T. Lee Dental Corporation                                                                          Case No.
                                                                                    Debtor(s)                         Chapter        11

                                                         LIST OF EQUITY SECURITY HOLDERS
Following is the list of the Debtor's equity security holders which is prepared in accordance with rule 1007(a)(3) for filing in this Chapter 11 Case

 Name and last known address or place of                              Security Class Number of Securities                        Kind of Interest
 business of holder
 Daniel T. Lee, DDS                                                                                                              100% owner
 455 O'Connor Drive
 Suite 320
 San Jose, CA 95128


DECLARATION UNDER PENALTY OF PERJURY ON BEHALF OF CORPORATION OR PARTNERSHIP

        I, the president of the corporation named as the debtor in this case, declare under penalty of perjury that I have
read the foregoing List of Equity Security Holders and that it is true and correct to the best of my information and belief.



 Date July 8, 2020                                                             Signature /s/ Daniel T. Lee
                                                                                            Daniel T. Lee

                       Penalty for making a false statement of concealing property: Fine of up to $500,000 or imprisonment for up to 5 years or both.
                                                                        18 U.S.C. §§ 152 and 3571.




Sheet 1 of 1 in List of Equity Security Holders
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                      Best Case Bankruptcy


              Case: 20-51022                    Doc# 1               Filed: 07/08/20 Entered: 07/08/20 15:43:23                            Page 50 of
                                                                                   56
                                               UNITED STATES BANKRUPTCY COURT
                                               NORTHERN DISTRICT OF CALIFORNIA

 In re                                                                                 Case No.
           Daniel T. Lee Dental Corporation




                                                 Debtor(s).                   /


                                                             CREDITOR MATRIX COVER SHEET


        I declare that the attached Creditor Mailing Matrix, consisting of 4 sheets, contains the correct,
complete and current names and addresses of all priority, secured and unsecured creditors listed in debtor's
filing and that this matrix conforms with the Clerk's promulgated requirements.

DATED: July             8, 2020



                                                                                  /s/ Stanley Zlotoff
                                                                                  Signature of Debtor's Attorney or Pro Per Debtor




Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                              Best Case Bankruptcy




              Case: 20-51022                    Doc# 1               Filed: 07/08/20 Entered: 07/08/20 15:43:23         Page 51 of
                                                                                   56
}
b
k
1
{
C
r
e
d
i
t
o
A
s
M
a
x




    Bank of America, N.A.
    FL9-600-02-26
    P.O. Box 45224
    Jacksonville, FL 32232-5224



    Bank of the West
    6455 S. Yosemite St., 9th Floor
    Greenwood Village, CO 80111



    BayAreaNewsGroup
    P.O. Box 65230
    Colorado Springs, CO 80962-5230



    Change Health Care
    3055 Lebanon Pike, Suite 1000
    Nashville, TN 37214



    Chase
    P.O. Box 15298
    Wilmington, DE 19850-5298



    CMS
    Noidian Healthcare Solutions, LLC
    900 42nd Street South
    Fargo, ND 58103



    Conway
    4221 Wilshire Blvd, Suite 210
    Los Angeles, CA 90010



    Curasan, Inc.
    1768 Heritage Center Drive, Suite 201
    Wake Forest, NC 27587




    Case: 20-51022   Doc# 1   Filed: 07/08/20 Entered: 07/08/20 15:43:23   Page 52 of
                                            56
Daniel T. Lee, DDS
455 O'Connor Dr., Suite 320
San Jose, CA 95128



Dr. Leonard Smith
9539 Via Del Oro
Gilroy, CA 95020



Dutra Dental Services
69 Deer Run Circle
San Jose, CA 95136



Elavon Settlement/Recovery
P.O. Box 86
Minneapolis, MN 55486-0086



First Data Merchant Services Corporation
1600 Terrell Mill Rd., SE
Suite 400
Marietta, GA 30067



Health First
HF Acquisition CO, LLC
Dept. CH 14330
Palatine, IL 60055-4330



Henry Schein
135 Duryea Rd.
Melville, NY 11747-3824



Hybridge Dental Lab
111 Humboldt Street
Rochester, NY 14609




Case: 20-51022   Doc# 1   Filed: 07/08/20 Entered: 07/08/20 15:43:23   Page 53 of
                                        56
Kaiser Foundation Health Plan, Inc.
Patient Financial Services
P.O. Box 74578
Los Angeles, CA 90004



O'Connor Health Center
1190 S. Bascom Ave.
San Jose, CA 95128



Sheila Lopez
c/o Labor Commissioner's Office
100 Paseo de San Antonio
Room 120
San Jose, CA 95113



Sherry Precision
2272 Trade Zone Blvd.
San Jose, CA 95131



Smile Makers
P.O. Box 2543
Spartanburg, SC 29304-2543



U.S. Department of the Treasury
Bureau of the Fiscal Service
P.O. B ox 830794
Birmingham, AL 35283-0794



U.S. Department of Treasury
1500 Pennsylvania Ave.
Washington, DC 20220



U.S. Dept. of Health & Human Services
200 Independence Avenue, S.W.
Washington, DC 20201




Case: 20-51022   Doc# 1   Filed: 07/08/20 Entered: 07/08/20 15:43:23   Page 54 of
                                        56
U.S. Small Business Administration
409 3rd Street SW
Washington, DC 20416



Weekly Morning Korean News
1265 El Camino Real, Suite 218
Santa Clara, CA 95050




Case: 20-51022   Doc# 1   Filed: 07/08/20 Entered: 07/08/20 15:43:23   Page 55 of
                                        56
                                                               United States Bankruptcy Court
                                                                      Northern District of California
 In re      Daniel T. Lee Dental Corporation                                                                Case No.
                                                                                      Debtor(s)             Chapter    11




                                           CORPORATE OWNERSHIP STATEMENT (RULE 7007.1)

Pursuant to Federal Rule of Bankruptcy Procedure 7007.1 and to enable the Judges to evaluate possible disqualification or
recusal, the undersigned counsel for Daniel T. Lee Dental Corporation in the above captioned action, certifies that the
following is a (are) corporation(s), other than the debtor or a governmental unit, that directly or indirectly own(s) 10% or
more of any class of the corporation's(s') equity interests, or states that there are no entities to report under FRBP 7007.1:



    None [Check if applicable]




 July 8, 2020                                                           /s/ Stanley Zlotoff
 Date                                                                   Stanley Zlotoff
                                                                        Signature of Attorney or Litigant
                                                                        Counsel for Daniel T. Lee Dental Corporation
                                                                        Stanley A. Zlotoff
                                                                        300 South First Street
                                                                        Suite 215
                                                                        San Jose, CA 95113
                                                                        (408) 287-5087 Fax:(408) 287-7645




Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                Best Case Bankruptcy
              Case: 20-51022                    Doc# 1               Filed: 07/08/20 Entered: 07/08/20 15:43:23             Page 56 of
                                                                                   56
